Title: To George Washington from Colonel Peter Gansevoort, 18 August 1778
From: Gansevoort, Peter
To: Washington, George


          
            [Fort Schuyler, N.Y., 18 August 1778]
          
          I have the unhappiness to inform your Excellency that desertion has lattely been very
            frequent from this Garrison—since the 26t of last March we have had 3 Serjts 2 Corpls
            & 20 Privates desert from this Battn besides 1 bumdr 1 Gunr & 1 Matrs
            from the Arttillery before the date above mentioned several soldiers had been tryed by a
            General Court Martial at this Garrison, for de[se]rtion, but never recieved the
            Punishment due their Crimes, the Sentences of these different Court Martials were
            carefully sent to Commanding General of this Department but no returns have been ever
            recievd some time in June last Colonel Varick informd me a Recruit who had just joined
            our Battn was susspected of being a Confederate with Major Hammill. I orderd his Conduct
            to be narrowly inspected—he was detected in the fact of Corrupting & enticing
            the Soldiers to desert upon being apprehended, he confessed that he came upon such
            desings, & was sent by Lord Aid du Camp to Genl Sir Harry Clinton as a spy to
            endeavour to enlist what Irish men he could from the American Army—there was every Appearance of his being a spy. he was
            immediately tryed by a General Court Martial the sentence was directly sent down for
            Approbation, but no Answer has been recieved—& the Man Still lays confined in
            Irons—finding the Spirit of desertion to increase, & the Men in General to be
            exceeding uneasy—probably arising from their being so long stationed on this Frontier
            Post—they have been frequently heard in thier private Conversations to say—that they
            woul’d sooner die, tha[n] stay here the ensuing winter,
            My Officers as well as myself was  Convinced that—unless some Example
            was made, we shoul’d not be able to check this growing Evil—A party of five Men deserted
            on the 10 of August. they were taken by the Tuscarora Indians, on their way to Canada
            fifty Miles from this Fort—they were brought in on the 13th—a General Court Martial was
            convened on the 15th—they were sentenced—to die, the Officers in a body, desired their
            Immediate Execution, as the only way effectually to stop the increasing spirit of
              desertion—whilst these Men were under sentence of
            death, a party returned from the German flatts, who been on Command to drive Cattle to
            this Garrison, they had lost Six Men by desertion, who were pursued, but without
            effect—this together with the above Reasons & being apprehensive of some design
            of the Enemy, & a Report that they had carefully spread among the Savages of
            having upwards of seventy Men enlisted in this Garrison, who woul’d rise upon their
            appearance—Convinced me of the Necessity of a Rigid Example, & resolved me to
            take the advice of my Officers, by Ordering the prisoners to be Executed, & they
            were accordingly shott at the Head of the Regiment on the 17th—In doing of which altho,
            I coul’d not find the Articles of warr gave me the fullest Authority yet as Commanding
            Officer of a frontier Post, & far distant from the Commander in Chief, &
            having a seperate Commission from Congress as Commandant of this Post, I concieved,
            myself fully impowered, in a Case of such great Necessity unprecedented to me—I hope Your Excellency will be convinced of the Necessity,
            & approve of the Justness of the Execution—Inclosed your Excellency has a Copy
            of the Proceedings of the Court Martial.
        